                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

DEBORAH J. ARAN GA,

                        Plaintiff,

              V.                            : Civ. N o. 17-013-LPS

ADVANCED STUD ENT
TRANSPORTATION, INC.,

                        Defendant.


Deborah J. Aranga, Wilmington, Delaware. Pro Se Plaintiff.

Paula C. Witherow, Esquire, Cooch and Taylor, Wilmington, Delaware. Counsel for Defendant.



                                     MEMORANDUM OPINION




September 30, 2019
Wilmington, D elaware
s~~ttudg
I.      INTRODUCTION

        Plaintiff Deborah J. Aranga ("Plaintiff'') commenced this action on January 5, 2017, alleging

employment discrimination under the Americans with Disabilities Act of 1990 ("ADA"), as

amended, 42 U.S.C. §§ 12101, et seq.   (D.I. 2) She proceeds prose and has been granted leave to

proceed in forma pauperis.   (D.I. 4) Defendant Advanced Student Transportation, Inc.

("Defendant") moves to dismiss pursuant to Fed. R. Civ. P . 37 for failure to comply with a

discovery order, Plaintiff's failure to attend her deposition, and for failure to prosecute. (D.I. 29)

Defendant also moves for summary judgment. (D.I. 30) For the reasons set forth below, the

Court will grant the motion to dismiss and will deny as moot the motion for summary judgment.

II.     BACKGROUND

        On March 20, 2018, the Court entered a scheduling order setting a discovery deadline of

September 21, 2018, and a dispositive motion deadline of October 22, 2018. (D.I. 18) On July 26,

2018, Defendant served written discovery on Plaintiff. (D.I. 20) On September 13, 2018,

Defendant filed a notice to take Plaintiff's deposition on September 20, 2018. (D.I. 21) On the

same date, Defendant filed a motion to compel answers to interrogatories and a request for

production of documents and a motion to modify the scheduling order.         (D.I. 22, 23) Plaintiff

responded to the requests for production of documents while the motion was pending. (D.I. 24)

Plaintiff did not appear for her deposition on September 20, 2018. (D.I. 29-1 at 8-9)

        On October 17, 2017, the Court granted Defendant's motion to compel and gave Plaintiff

until on or before November 16, 2018 to respond to Defendant's discovery requests.         (D.I. 25)

The Court also modified the scheduling and discovery order, setting a new discovery deadline of

December 17, 2018 and a dispositive motion deadline of January 15, 2019. (D.I. 27) Defendant

                                                   2
rescheduled Plaintiff's deposition to take place on November 28, 2018.      (D.I. 28) The notice was

filed on November 15, 2018.      (Id.) On that same day, Defendant sent a letter to Plaintiff informing

her that it was important she attend her deposition and asking her to contact counsel should she

have any questions.   (D.I. 29-1 at 23) On November 19, 2018, another letter was sent to Plaintiff

advising that, to date, Defendant had not received Plaintiff's answers to interrogatories within the

timeframe ordered by the Court.     (Id. at 27)

       Plaintiff did not appear at the rescheduled deposition on November 18, 2018. (Id. at 34)

Nor did Plaintiff contact defense counsel with an explanation why she could not attend or request

the deposition be rescheduled.    (Id. at 35) On December 5, 2018, Defendant filed a motion to

dismiss pursuant to Fed. R. Civ. P. 37 for failure to comply with a discovery order, Plaintiff's failure

to attend her deposition, and for failure to prosecute her case. (D.I. 29) Plaintiff did not file a

response to the motion.

       On January 9, 2019, Defendant filed a motion for summary judgment on the grounds that

Plaintiff has not produced sufficient evidence demonstrating that she has a disability within the

meaning of Title V of the ADA.      (D.I. 30, 31) Plaintiff filed an opposition to the motion for

summary judgment and states that when she was hired she filled out a "self identification disclosure"

and answered that she was permanently disabled and receiving social security disability.     (D.I. 32)

III.   LEGAL STANDARDS

       Federal Rule Civil Procedure 37(b)(2) provides for sanctions once a court has ordered a

party to answer discovery and the party fails to comply with the order. See Fed. R. Civ. P. 37(b)(2).

Rule 3 7 (d) provides for sanctions when a party fails to attend her own deposition, serve answers to

interrogatories, or respond to a request for inspection. Dismissal of an action pursuant to the Rules




                                                   3
lies within the discretion of the trial court. See Curtis T. Bedwell and Sons, Inc. v. International Fide/iry Ins.

Co., 843 F.2d 683, 691 (3d Cir. 1988).

        Pursuant to Fed. R. Civ. P. 41 (b), a court may dismiss an action "[f]or failure of the plaintiff

to prosecute or to comply with [the Federal Rules] or any order of court." Although dismissal is an

extreme sanction that should only be used in limited circumstances, dismissal is appropriate if a

party fails to prosecute the action. See Harris v. Ciry of Phi/adefphia, 47 F.3d 1311, 1330 (3d Cir. 1995).

Dismissal "must be a sanction of last, nor first resort." Pou/is v. State Farm Fire and Cas. Co., 747

F.2d 863, 869 (3d Cir. 1984).

        Courts typically assess the following factors in determining whether dismissal is warranted:

(1) the extent of the party's personal responsibility; (2) the prejudice to the adversary caused by the

failure to meet scheduling orders and respond to discovery; (3) a history of dilatoriness; (4) whether

the conduct of the party was willful or in bad faith; (5) the effectiveness of sanctions other than

dismissal, which entails an analysis of other available sanctions; and (6) the meritoriousness of the

claim or defense. See Pou/is, 747 F.2d at 868; see a/so Hildebrand v. Alleghe'!)' Cry., 923 F.3d 128 (3d Cir.

2019); Emerson v. Thief Co/L, 296 F.3d 184, 190 (3d Cir. 2002). The record must support the District

Court's findings on the six factors.     See Pou/is, 747 F.2d at 868.

        The Court must also balance the factors and may dismiss the action even if all of them do

not weigh against Plaintiff. See Emerson, 296 F.3d at 190; see a/so Hicks v. Feenry, 850 F.2d 152, 156

(3d Cir. 1998); Curtis T Bedwell & Sons, Inc. v. International Fide/iry Ins. Co., 843 F.2d 683, 696 (3d Cir.

1988) (holding that not all Pou/is factors must weigh in favor of dismissal) . "[C]ases should be

decided on the merits barring substantial circumstances in support of the contrary outcome."

Hildebrand, 923 F.3d at 132 (citations omitted). If the case is close, "doubts should be resolved in

favor of reaching a decision on the merits." Id.

                                                        4
IV.     DISCUSSION

        Upon review of the record, the Court finds that the Pou/is factors warrant dismissal. First,

as a prose litigant, Plaintiff is solely responsible for prosecuting her claim. See Hoxworth v. Blinder,

Robinson & Co., 980 F.2d 912, 920 (3d Cir. 1992). Second, Defendant is prejudiced by Plaintiff's

failure to prosecute. Prejudice occurs when a plaintiff's failure to prosecute burdens the

defendant's ability to prepare for trial. See Ware v. Rodale Press, Inc., 322 F.3d 218, 222-23 (3d Cir.

2003). Here, Plaintiff's failure to respond to Defendant's interrogatories and failure to appear for

her deposition on two separate occasions impedes Defendant's ability to develop a trial strategy and

prepare for trial.

        As to the third factor, there is a history of dilatoriness. The record reflects that Plaintiff did

respond to the motion to dismiss for failure to comply with a discovery order, failure to attend her

deposition, or failure to prosecute. Nor did she file answers to interrogatories despite the fact that

she was given additional time to do so. While Plaintiff did respond to Defendant's motion for

summary judgment, she still did not address the issue of her failure to provide discovery or attend

her deposition.

        As to the fourth factor, Plaintiff has taken some action, but she did not attend her

deposition on two separate occasions and provided no reason for her absences. Nor did she

answer interrogatories despite the Court's order for her to do so. Hence, the Court concludes her

failure to prosecute is willful or in bad faith and weighs in favor of dismissal. See Hildebrand, 923

F.3d at 135.

        As to the fifth factor, because Plaintiff proceeds pro se and has been granted in farma pauperis

status, it is doubtful that monetary sanctions would be effective. In addition, striking Plaintiff's

Complaint would have the same effect as dismissal.

                                                     5
       Turning to the sixth factor, Defendant moves for summary judgment on the ground that

Plaintiff has not proven she is disabled within the meaning of the ADA. In Plaintiff's opposition,

she refers to a form she filled out and answered that she was permanently disabled and receiving

Social Security disability. Plaintiff's response, however, was not verified, and she did not provide a

copy of the form with her opposition or describe her alleged disability. Conversely, Defendant

provided records of Plaintiff's pre-hire physical examination, which do not indicate Plaintiff was

suffering from a disabling condition that limited a major life activity, as is required to prevail on a

claim under the ADA. See 42 U.S.C. § 12102(2)(A).

        "The standard for determining whether a plaintiff's claims are meritorious 'is moderate."'

Hildebrand, 923 F.3d at 137 (citation omitted). "A claim, or defense, will be deemed meritorious

when the allegations of the pleadings, if established at trial, would support recovery by plaintiff or

would constitute a complete defense." Id (quoting Pou/is, 747 F.2d at 869-70). In viewing the

Complaint's allegations and the applicable law, the Court finds that Plaintiff's claim is far less than

moderately meritorious. Therefore, the sixth factor weighs in favor of dismissal.

        In light of the foregoing analysis, the Court finds that the Pou/is factors weigh in favor of

dismissal for Plaintiff's failure to comply with a discovery order, attend her deposition, and to.

prosecute this case.

V.      CONCLUSION

        For the above reasons, the Court will grant Defendant's motion to dismiss pursuant to Fed.

R. Civ. P. 37 for failure to comply with a discovery order, Plaintiffs failure to attend her deposition,

and failure to prosecute, and will dismiss as moot the motion for summary judgment.         (D.I. 29, 30)

        An appropriate Order follows.




                                                    6
